DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-10 have been examined in this application.  This communication is the first action on the merits. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2018-126929 filed in Japan on7/3/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 6/27/2019 has been considered by the examiner. 

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
Claims 1 and 9 recite the typo “ride- sharing” which should be “ride-sharing” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 requires the limitations “wherein the second ticket purchaser is selected from among the ticket purchasers which desire to accept a ride partner if the first ticket purchaser desires to be given a ride for ride-sharing and is selected from among the ticket purchasers which desire to be given a ride for - 38 -ride-sharing if the first ticket purchaser desires to accept ride-sharing” – however, desiring to accept a ride partner, desiring to be given a ride, and desiring to accept ride-sharing are all feelings or emotions and are not functions that are actually performed in the claim. Therefore it is unclear when exactly infringement of the claim occurs. For example, it is unclear whether or not infringement would occur merely when “the second ticket purchaser is selected from among the ticket purchasers” that are looking for ride-sharing, or if the limitations describing the desires of the ticket purchasers and the first ticket purchaser somehow limit when the infringement would occur and should be given patentable weight. For the purposes of further examination, the examiner interprets claim 2 to mean selecting a second 
Note that while claim 6 also recites “wherein the processor is configured to narrow down the second ticket purchaser such that the second ticket purchaser satisfies an attribute information condition desired by the first ticket purchaser”, the claim is not indefinite as it is clearly interpreted by the examiner to mean narrowing down the second ticket purchaser based on a preference of the first ticket purchaser. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1 and 9 recite limitations for accepting purchase of a ticket for an event from a first ticket purchaser and, when the first ticket purchaser is to travel to a venue for the event by a vehicle, accept registration of information on a ride-sharing usage pattern; selecting, as a ride-sharing candidate, a second ticket purchaser which conforms to the ride-sharing usage pattern for the first ticket purchaser from among ticket purchasers which have purchased tickets for the event of a similar event partially identical in venue and period to the event; and presenting the second ticket purchaser to the first ticket purchaser. 
(Step 2A Prong One) The processes recites by claims 1 and 9 above, considered as a whole, revolve around the suggestion of a second user to a first user for a rideshare based on the users having made a shared or similar event ticket purchase. As per MPEP 2106.04(a)(2) sub-section II, “certain methods of organizing human activity” grouping of abstract ideas includes activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people. The above processes are, considered as a whole, used for managing personal behavior or relationships or interactions between people (suggestion/presentation of a second user to a first user for ridesharing, i.e. organizing human activity, based on the users having made a shared or similar event ticket purchase and having similar ridesharing usage patterns). Therefore, as claims 1 and 9 recite limitations for managing personal behavior or relationships or interactions between people by suggesting a second user for ridesharing based on a shared ticket purchase and ridesharing patterns, the limitations of claims 1 and 9 fall under the “certain methods of organizing human activity” category of abstract ideas. 
(Step 2A Prong Two) Claims 1 and 9 do not integrate the judicial exception (i.e. abstract idea) into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. “apply it”) using generic computer components (i.e. an information processing apparatus, a processor, a computer). Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible (See Alice Corp), and simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application. See MPEP 2106.05(f).  The examiner additionally notes that “presenting the second ticket purchaser to the ticket purchaser” is 
(Step 2B) Claims 1 and 9 do not include any additional elements, whether considered alone or in an ordered combination, that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as described in the Step 2A Prong Two analysis above, the claims recite mere instructions to apply the abstract idea using a generic computer or computer components (i.e. information processing apparatus, processor, computer) which does not amount to significantly more. The claims merely invoke computers as a tool to perform the abstract idea identified above. Considering the generic computer elements in an ordered combination does not affect the analysis above, as the claimed functions are merely implemented on the generic “processor” (claim 1) and “computer” (claim 9). 
(Dependent Claims) Dependent claims 2-8 and 10, considered as a whole, are further directed to the abstract idea identified in the independent claims 1 and 9 above and do not recite anything that integrates the abstract idea into a practical application or amounts to significantly more. For example, claims 2-8 recite further abstract idea steps describing how the second ticket purchaser is selected and/or narrowed down based on various information (claims 2-6), analyzing an image to acquire attribute information of the second ticket purchaser (claim 7), and accepting a request for ride-sharing by the first ticket purchaser (claim 8). The analysis of a “picked-up image” in claim 7, and the transmission of detail of a request for ride-sharing to a terminal of claim 8, at best links the performance of the abstract idea to a particular technological environment or field of use but does not add anything significant to the claims. Further regarding the transmission of information to a terminal in claim 8, the courts have found similar functions for “receiving or transmitting data over a network, e.g. using the Internet to gather data” as well-understood, routine, Symantec, TLI Communications, OIP Techs., and buySAFE. Claim 10 merely recites the abstract idea steps being recorded on a non-transitory computer-readable medium recorded with a program for causing a computer to execute the abstract idea steps, which amounts to mere instructions to apply the abstract idea using generic computer components (i.e. non-transitory computer readable medium, program, computer) similar to claims 1 and 9 above. The remaining dependent claims do not recite any additional elements beyond further describing the abstract idea above. 
None of the functions and/or elements of claims 1-10, whether taken alone or in an ordered combination, amount to significantly more than the abstract idea identified above. For example, nothing in claims 1-10 improves another technology, improves the functioning of any claimed hardware device itself, or includes any elements that may otherwise be considered to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Therefore, claims 1-10 are ineligible under § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by US 20170163591 A1 to Jimenez Pazmino et al. (hereinafter “Pazmino”).

Claim 1: Pazmino teaches: 
An information processing apparatus (Pazmino: Fig. 1, ¶ 0021-0023 live events ticket purchasing and transportation system) comprising: a processor configured to: 
accept purchase of a ticket for an event from a first ticket purchaser (Pazmino: ¶ 0023, ¶ 0031, ¶ 0034, ¶ 0039 showing event service provider modules which allow a user to purchase ticket(s) to an event, and showing the user purchases a ticket to an event and receives confirmation of the purchase) and, 
when the first ticket purchaser is to travel to a venue for the event by a vehicle (Pazmino: ¶ 0039-0040 showing transportation for the user to attend the event is to be arranged, and per ¶ 0042 showing transportation preferences, i.e. driving, sharing a rental vehicle, public transportation, bus, etc. – therefore the user is intending to travel “by a vehicle”), accept registration of information on a ride-sharing usage pattern (Pazmino: ¶ 0040-0044 showing input/determination of the user’s transportation preferences, history, determining geographical home location of the user, etc., with ¶ 0042 in particular specifying “The 166 determines if the user would like to update his/her transportation preference each time the user obtains tickets to a new event. This allows the user to indicate different transportation preferences for different events the user is going to attend”); 
select, as a ride-sharing candidate, a second ticket purchaser which conforms to the ride-sharing usage pattern for the first ticket purchaser from among ticket purchasers which have purchased tickets for the event or a similar event partially identical in venue and period to the event (Pazmino: ¶ 0042 “ The transportation preference module 166 retrieves transportation preferences for the friends attending the event that have an account with the event service 152”, ¶ 0043 “The grouping module 168 may create an initial transportation list composed of the user and friends that prefer the same type of transportation to the event”, and ¶ 0044-0045 “The rideshare module 172 receives the initial transportation list and generates a rideshare list based on the determination by the geographical location module 170”); and 
present the second ticket purchaser to the first ticket purchaser (Pazmino: ¶ 0045 “The rideshare module 172 generates a rideshare list and transmits it to the user and the friends that share the same transportation preference as the user”, which as per ¶ 0043-0045 includes at least one other person attending the event; also see ¶ 0054-0057; also see ¶ 0023 showing graphical user interface on user computing devices)

Claim interpretation note: The term “information on a ride-sharing usage pattern” is not limited to any particular information and is broad enough to include nearly any information relating to 

Claim 2: Pazmino discloses claim 1 and further discloses: 
wherein the second ticket purchaser is selected from among the ticket purchasers which desire to accept a ride partner (Pazmino: ¶ 0044-0045, ¶ 0054-0057 showing the other ridesharing friends, i.e. at least a second purchaser, are selected based on desiring the same type of transportation indicated by transportation preferences; note that “desire to accept” does not require any actual functions, i.e. it is an emotion or feeling, so it is unclear how it limits the claim) if the first ticket purchaser desires to be given a ride for ride-sharing and is selected from among the ticket purchasers which desire to be given a ride for - 38 -ride-sharing (Pazmino: ¶ 0054-0057 and Fig. 6 showing user requires a transportation to the event and transportation preference options) if the first ticket purchaser desires to accept ride-sharing (Pazmino: ¶ 0055-0057 showing determining the user is willing to share a rental car, public transportation, or share travel by party bus with friends list; again, there is no actual function being performed, so it is unclear how “desires to accept” limits the claim as it is merely an emotion or feeling)

Claim 3: Pazmino discloses claim 1 and further discloses: 
wherein the processor is configured to acquire information on a place of departure for the first ticket purchaser and narrowing down the second ticket purchaser on the basis of the acquired information on the place of departure (Pazmino: ¶ 0055-0057 showing the rideshare list is limited to nearby friends/users based on a geographical location of the 

Claim 8: Pazmino discloses claim 1 and further discloses: 
wherein the processor is configured to accept a request for ride-sharing with the second ticket purchaser from the first ticket purchaser (Pazmino: ¶ 0042, ¶ 0054 showing user input for the transportation preferences and determination the user requires a ride, as above) and transmit details of the request to a terminal of a target candidate which is a target for the request (Pazmino: ¶ 0057 showing rideshare module can reserve the vehicle for the group of people attending the event by interacting with a third party service that provides the vehicle service)

Claim 9: See the rejection of claim 1 above which recites analogous limitations. Pazmino further discloses an information processing method (Pazmino: ¶0004, ¶ 0065, ¶ 0069).
Claim 10: See the rejection of claims 1/9 above. Pazmino further discloses a non-transitory computer-readable medium recorded with a program for causing a computer to execute a method (Pazmino: ¶ 0065-0070).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170163591 A1 to Jimenez Pazmino et al. (hereinafter “Pazmino”) in view of US 20180328747 A1 to Farmer et al. (Farmer). 

Claim 4: Pazmino discloses claim 3. With respect to the limitation: 
wherein the processor is configured to narrow down the second ticket purchaser such that a distance between the place of departure for the first ticket purchaser and a place of departure for the second ticket purchaser is equal to or less than a predetermined threshold
While Pazmino teaches a system for arranging ridesharing between a first user (first ticket purchaser) and one or more other users (second ticket purchaser) who also need a ride to . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170163591 A1 to Jimenez Pazmino et al. (hereinafter “Pazmino”) in view of US 20130226365 A1 to Brozovich.

Claim 5: Pazmino discloses the limitations of claim 3. With respect to the limitation: 
wherein the processor is configured to narrow down the second ticket purchaser such that the degree of overlap between a first route from the place of departure for the first ticket 
While Pazmino teaches arranging a rideshare between users by identifying, i.e. narrowing down, to a list of users who are attending the same event as a first ticket purchaser attending the event (Pazmino: ¶ 0039-0044 as above), but Pazmino does not explicitly teach that the identification is based on the routes of the two users’ origin/destination being equal or more than a predetermined threshold. However, Brozovich teaches identifying a set of users that are mapped to the primary user and generate similarity values that represent the similarity in routes of the other users to the primary user, wherein “the algorithm then compares these similarity values against a threshold value to see if the routes are close enough for the user to be matched” (Brozovich: ¶ 0028), and “The candidates with the highest similarity score to the first user will be deemed as the "best" match” (Brozovich: ¶ 0021). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included matching users for a rideshare based on a similarity threshold of routes of Brozovich in the ridesharing system of Pazmino with a reasonable expectation of success of arriving at the claimed invention, with the motivation to find “the most suitable carpool matches using a variety of factors that would lead to a more successful carpooling match” (Brozovich: ¶ 0015). 
	
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170163591 A1 to Jimenez Pazmino et al. (hereinafter “Pazmino”) in view of US 10147325 B1 to Copeland et al. (Copeland).

Claim 6: Pazmino discloses the limitations of claim 1. With respect to the limitation:
wherein the processor is configured to narrow down the second ticket purchaser such that the second ticket purchaser satisfies an attribute information condition desired by the first ticket purchaser
While Pazmino teaches a system for matching a first ticket purchaser with one or more other ticket purchasers for a rideshare based on intention to attend the same event (Pazmino: ¶ 0039-0045 as above), Pazmino does not explicitly teach that the first user, i.e. ticket purchaser, specifies a desired attribute information condition for selecting a specific second passenger, i.e. second ticket purchaser, that is used to narrow down the second ticket purchaser. Therefore the only difference between Pazmino and the claimed invention is that Pazmino does not teach a first rideshare user specifying preferences that are used in selecting a specific second rideshare passenger. However, Copeland teaches that a prospective first ridesharing passenger provides preferences regarding the selection of a second passenger to be matched with such as gender or age (Copeland: Fig. 7A and 7B, Col. 17: 48 – Col. 18: 61 showing user selection/input of preferences such as for another rider’s age or gender), and that the system matches the first passenger to a vehicle with the second passenger based on the second user’s profile matching at least some of the preferences (Copeland: Col. 8: 67 – Col. 10: 37). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included identifying rideshares with a passenger/passengers that meet the preferred parameters of the first user of Copeland in the ridesharing system of Pazmino with a reasonable expectation of success of arriving at the claimed invention, with the motivation of “ improving ridesharing experiences for the users and reducing the incidence of undesirable rideshare experiences” (Copeland: Col. 2: 5-9) and in order to “help to optimize the chances of finding such positive network opportunities in 

Claim 7: Pazmino/Copeland teach the limitations of claim 6. With respect to the following limitation, Pazmino does not explicitly teach, but Copeland does teach: 
wherein the processor is configured to analyze a picked-up image of the second ticket purchaser and acquire an attribute information piece of the second ticket purchaser (Copeland: Col. 11: 14-46, and Col. 6: 33-50 showing the vehicle stops at the passenger location, performs an identity verification such as a face scan, to compare it against a previously provided image of the user, and then retrieves the prospective passenger’s profile parameters, i.e. attribute information, to see if their parameters are a match to join the ride with the first passenger) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the verification and retrieval of profile information for a second passenger of Copeland in the ridesharing system of Pazmino/Copeland with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUNTER A MOLNAR/Examiner, Art Unit 3628 

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                              
February 22, 2021